DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and  9 of U.S. Patent No. (11,064,243, hereinafter refers as ‘243).
Regarding claim 11, the claim limitation “transmitting video control information and video segments, a presentation start time of a video segment included in the video segments being derived according to the video control information; and transmitting audio control information and transmitting audio segments, a presentation start time of an audio segment included in the audio segments being derived according to the audio control information, wherein the presentation start time of the audio segment other than a leading audio segment is not aligned to the presentation start time of the video segment” corresponds to claim limitation of “transmitting video control information in a reproduction interval for reproduction of video data in the reproduction interval, the reproduction interval being an individually reproducible unit; transmitting the video data in the reproduction interval, the video data being divided into a plurality of video packets, and the plurality of video packets being transmitted after the video control information in the reproduction interval is transmitted; transmitting audio control information in the reproduction interval according to a transmission order, the transmission order of audio control information in the reproduction interval for reproduction of audio data in the reproduction interval corresponding to the video data in the reproduction interval in such a way that the audio control information in the reproduction interval is transmitted after the video control information is transmitted; and transmitting the audio data in the reproduction interval, the audio data in the reproduction interval being divided into a plurality of audio packets, the plurality of audio packets being
 transmitted continuously as a group without transmitting any other packets between the plurality of audio packets, the plurality of audio packets being transmitted after the audio control information in the reproduction interval is transmitted; wherein the video data is one of a plurality of video data obtained by dividing a video signal, the audio data is one of a plurality of audio data obtained by dividing an audio signal, and reproduction start times of video data other than leading video data included in the plurality of video data in the reproduction interval are different from reproduction start times of audio data other than leading audio data included in the plurality of audio data in the reproduction interval” of claim 1 of ‘243. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 is met by claim 1 of ‘243 .
Regarding claim 15, the claim limitation “transmitting video control information and video segments, a presentation start time of a video segment included in the video segments being derived according to the video control information; and transmitting audio control information and transmitting audio segments, a presentation start time of an audio segment included in the audio segments being derived according to the audio control information, wherein the presentation start time of the audio segment other than a leading audio segment is not aligned to the presentation start time of the video segment” corresponds to claim limitation of “transmits video control information in a reproduction interval for reproduction of video data in the reproduction interval, the reproduction interval being an individually reproducible unit; transmits the video data in the reproduction interval, the video data being divided into a plurality of video packets, and the plurality of video packets being transmitted after the video control information in the reproduction interval is transmitted; transmits audio control information in the reproduction interval according to a transmission order, the transmission order of audio control information in the reproduction interval for reproduction of audio data in the reproduction interval corresponding to the video data in the reproduction interval in such a way that the audio control information in the reproduction interval is transmitted after the video control information is transmitted; and transmits the audio data in the reproduction interval, the audio data in the reproduction interval being divided into a plurality of audio packets, the plurality of audio packets being
 transmitted continuously as a group without transmitting any other packets between the plurality of audio packets, the plurality of audio packets being transmitted after the audio control information in the reproduction interval is transmitted; wherein the video data is one of a plurality of video data obtained by dividing a video signal, the audio data is one of a plurality of audio data obtained by dividing an audio signal, and reproduction start times of video data other than leading video data included in the plurality of video data in the reproduction interval are different from reproduction start times of audio data other than leading audio data included in the plurality of audio data in the reproduction interval” of claim 9 of ‘243. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 is met by claim 9 of ‘243.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tama (EP 1 536 644 A1).

Regarding claim 11, Tama discloses a transmission method comprising:
transmitting video control information and video segments, a presentation start time of a video segment included in the video segments being derived according to the video control information (Fig. 6, Fig. 11A, Fig. 11b, i.e., video of playback start time is presented, para. 83-85, the video header and video data are received); and
transmitting audio control information and transmitting audio segments, a presentation start time of an audio segment included in the audio segments being derived according to the audio control information (Fig. 11A, audio sample of playback start time 20s is presented, Fig. 20A and 20 B, para. 199-201), 
wherein the presentation start time of the audio segment other than a leading audio segment is not aligned to the presentation start time of the video segment (para. 116-119, para. 120-121, Fig. 12, el. 108, when the start time of audio and video are not aligned,  the time adjustment unit to adjust the target time such the start time of video and audio data is aligned as that the start time of video and audio are the same or approximately the same).

Regarding claim 12, Tama discloses wherein each audio segment includes audio samples, and the presentation start time of the audio segment is a presentation time of an audio sample included in the audio samples which is to be presented at first in the segment (Fig. 11A, the playback start time of 20s of audio sample is included).

Regarding claim 13, Tama discloses wherein a duration of the audio segment is shorter than a duration of the video segment (para. 119-121, the approximately the same… means that the total duration for the audio segment is slightly shorter than the total duration of the video segment).

Regarding claim 15, the instant claim is analyzed with respect to claim 11.
Regarding claim 16, the instant claim is analyzed with respect to claim 12.
Regarding claim 17, the instant claim is analyzed with respect to claim 13.
Allowable Subject Matter
Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, 18, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of claim “wherein a difference between the presentation start time of the audio segment and a transmitting time of the audio control information is less than a difference between the presentation start time of the video segment and a transmitting time of the video control information;”
As to the art of record, Tama reference discloses a system to process the video and audio header information of a video program content. However, Tama does not teach with respect to the entire or combination claim limitation of “wherein a difference between the presentation start time of the audio segment and a transmitting time of the audio control information is less than a difference between the presentation start time of the video segment and a transmitting time of the video control information.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425